Appeal by the defendant from two judgments of the Supreme Court, Queens County (Beerman, J.), both rendered June 23, 1992, convicting her of burglary in the third degree under Indictment No. 7423/91 and attempted criminal sale of a controlled substance in the third degree under Indictment No. N13844/91, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are reversed, on the law, and the matters are remitted to the Supreme Court, Queens County, to give the defendant an opportunity to withdraw her pleas.
The transcript of the minutes of the defendant’s pleas of guilty does not indicate that the defendant was told, nor can it be implied therefrom, that if she failed to appear on the date scheduled for sentencing, the court could impose a harsher sentence than the promised sentence of concurrent terms of five months probation on each count. Thus, even though the defendant did fail to appear for sentencing, the sentencing court could not impose a sentence greater than that bargained for without first affording the defendant an opportunity to withdraw the plea and stand trial (see, People v Rosa, 194 AD2d 755; People v White, 144 AD2d 711). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.